      Case 2:97-cr-00066-WFN        ECF No. 330   filed 11/14/19   PageID.3302 Page 1 of 1


                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON
 1
 2
                                                                         Nov 14, 2019
                                                                             SEAN F. MCAVOY, CLERK

 3
 4
 5                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WASHINGTON
 6
 7    UNITED STATES OF AMERICA,
                                                       No.    2:97-CR-0066-WFN-1
 8                                 Plaintiff,
                -vs-                                   ORDER DISMISSING
 9                                                     COUNT 7S
      BRIAN RATIGAN,
10                                 Defendant.
11
12              Based on the Government's Response to the Court's Order to Show Cause it appears
13   that the Government agrees that the count predicated on violation of 18 U.S.C. § 844(i)
14   should be dismissed. Accordingly,
15              IT IS ORDERED that Count 7S is DISMISSED WITHOUT PREJUDICE.
16              The District Court Executive is directed to file this Order and provide copies to
17   counsel.
18              DATED this 14th day of November, 2019.
19
20
21
                                                       WM. FREMMING NIELSEN
22   11-12-19                                   SENIOR UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28


     ORDER
